MOISE, Justice.
This case was consolidated for all purposes with the suit of Breaux v. Laird, 223 La. 446, 65 So.2d 907. The decision in that matter controls here.
For the reasons assigned, the judgment of the district court sustaining the exception of no right or cause of action is reversed and set aside, and the case is now remanded to the district court for hearing on the merits, as directed by law; defend-costs to await the final disposition of the ant to pay the costs of this appeal, all other case.